       Case 2:19-cv-02235-KHV-ADM Document 5 Filed 08/02/19 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

 SARAH M. JAMES SAUNDERS,

               Plaintiff,

               v.                                           Case No. 19-2235-KHV-ADM

 THE WILLOW DOMESTIC VIOLENCE
 CENTER, INC.,

               Defendant.


               INITIAL ORDER REGARDING PLANNING AND SCHEDULING

       Fed. R. Civ. P. 1 mandates the “just, speedy, and inexpensive” determination of all civil

cases. With this goal in mind, the undersigned U.S. Magistrate Judge Angel D. Mitchell, will

conduct a scheduling conference in this case in accordance with Fed. R. Civ. P. 16 on September

6, 2019 at 3:00 p.m. The conference will be held in Room 470 of the U.S. Courthouse in Topeka,

Kansas. The parties may appear in person or by telephone. Attorneys wishing to appear by

telephone may do so by sending an email to chambers seven (7) calendar days before the date of

the hearing.

       The parties, in person and/or through counsel, must confer as required by Fed. R. Civ. P.

26(f) by August 16, 2019. Generally, discussion at the planning conference must address the

nature and basis of the parties’ claims and defenses; the possibilities of settling or resolving the

case, including using mediation or other methods of alternative dispute resolution; making or at

least arranging for the disclosures required by Fed. R. Civ. P. 26(a)(1); any issues about preserving

discoverable information; developing a discovery plan; discovery of electronically stored

information (ESI); and a proposed scheduling order. More specifically, the agenda items that must

                                                 1
       Case 2:19-cv-02235-KHV-ADM Document 5 Filed 08/02/19 Page 2 of 2




be addressed during this conference include those set out in Fed. R. Civ. P. 16(c)(2)(A)-(P) and

Fed. R. Civ. P. 26(f)(3)(A)-(F), and a proposed scheduling order using the form available at the

following website:

                        http://ksd.uscourts.gov/index.php/judge/angel-d-mitchell/

       The parties must work together to draft a proposed scheduling order using this form.1 The

parties should note any points of disagreement in the proposed scheduling order and include a brief

explanation of the parties’ respective positions. By August 23, 2019, plaintiff(s) must submit the

following:

       (1)     a redlined version of the proposed scheduling order that shows all changes to the
               proposed scheduling order form, and

       (2)     a clean version of the proposed scheduling order.

Both versions of the document shall be submitted in Word format as an attachment to an email

sent to ksd_mitchell_chambers@ksd.uscourts.gov, along with copies of the parties’ Rule 26(a)

initial disclosures. The proposed scheduling order must not be filed with the clerk’s office.

       If you have questions concerning the requirements of this order, please contact the

undersigned judge’s courtroom deputy, Heather Tildes, at (785) 338-5480, or by email at

ksd_mitchell_chambers@ksd.uscourts.gov.

       IT IS SO ORDERED.

       Dated August 2, 2019, at Topeka, Kansas.



                                                             s/Angel D. Mitchell
                                                             Angel D. Mitchell
                                                             U.S. Magistrate Judge

   1
    The undersigned does not require the parties to submit a Report of Parties’ Planning
Conference.
                                          2
